DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections – 35 USC $101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of
matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the
conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites analyzing a corpus configured for use in natural language processing; receiving a corpus; parsing the corpus to identify behavioral compliance statements according to a compliance standard; generating, based on parsing the corpus, a priority metadata tag for each identified behavioral compliance statement; generating, based on parsing the corpus, a type code metadata tag for at least a first one of the identified behavioral compliance statements; populating the corpus with the priority metadata tag for each identified behavioral compliance statement and the type code metadata tag for at least the first one of the identified behavioral compliance statements such that the corpus becomes usable for generating an answer to a query from a user.
The limitation of analyzing a corpus configured for use in natural language processing; receiving a corpus; parsing the corpus; generating priority metadata tag; generating type code metadata tag; populating the corpus with the priority and type code metadata tags for useable for generating an answer to user query; as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “A system for facilitating” and “a processor and a memory storing instructions that, when executed by the processor, cause the processor to:” and “useable by a computer system”, nothing in the claim element precludes the step from practically being performed in the mind. For example, “analysis” and “receive” and “parse” in the context of this claim encompasses in the mind receiving and reading and understanding natural language and recognizing compliance statements in the corpus. For example, “generate” in the context of this claim encompasses in the mind recognizing priority ranking and type codes then highlight or write down notes. Similarly, “populate” in the context of this claim encompasses in the mind announcing that the corpus with added highlights or notes is available. For example, “generating an answer to a query from a user” in the context of this claim encompasses in the mind answering a user question. The recitation of generic computer components does not take the claim limitation out of the mental process grouping. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only
recites one additional element – a computer system. The computer components are cited at a high-level of generality (i.e., as a generic processor and a generic memory performing a generic computer function of processing data with tags) such that it amounts no more than merely instructions to apply the exception using a generic components and merely automates the mentioned steps. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exception. As discussed above with respect to integration of the abstract idea into
a practical application, the additional element of using a computer system amounts to no more
than mere instructions to apply the exception using a generic computer component. Mere instructions
to apply an exception using a generic computer component cannot provide an inventive concept. The
claim is not patent eligible.

	Claim 2 recites the type code metadata tag indicates a conflict or inconsistency between the identified behavior compliance standards.
	The limitation of type code indicates a conflict or inconsistency, as drafted, is a process
that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind.
For example, “indicates” in the context of this claim encompasses in the mind to recognize and determine a conflict or inconsistency. The claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim recites no other
additional element to impose any meaningful limits on practicing the abstract idea. The claim is directed
to an abstract idea. Mere instructions to apply an exception cannot provide an inventive concept. The
claim is not patent eligible.

Claim 3 recites generating metadata tags for an affected party, an organization, and a task, for each identified compliance statement; populating the corpus with the tags for generating answer to a user query as to the tags with each compliance statement.
	The limitation of generating metadata tags and populating the corpus with the tags, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “populate” in the context of this claim encompasses in the mind announcing that the corpus with added highlights or notes is available. This claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. The claim recites no other
additional element to impose any meaningful limits on practicing the abstract idea. The claim is directed
to an abstract idea. Mere instructions to apply an exception cannot provide an inventive concept. The
claim is not patent eligible.

	Claim 4 recites determining a hierarchy of a plurality of tasks for a first affected party based on the priority and the task metadata tag.
	The limitation of determining a hierarchy of tasks, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “determine” in the context of this claim encompasses in the mind deciding a hierarchy of tasks. This claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. The claim recites no further
additional element, other than the instructions to cause the processor to perform the steps, to impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

	Claim 5 recites the compliance standard comprises an authoritative verb and a compliance item.
	This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “comprises” in the context of this claim
encompasses in the mind recognizes the compliance standard with an authoritative verb and a compliance item. This claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. The claim recites no other
additional element to impose any meaningful limits on practicing the abstract idea. The claim is directed
to an abstract idea. Mere instructions to apply an exception cannot provide an inventive concept. The
claim is not patent eligible.

	Claim 6 recites the compliance standard further comprises an affected party.
	This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “comprises” in the context of this claim
encompasses in the mind recognizes the compliance standard, as recited in claim 5, with an authoritative verb and a compliance item, and further with an affected party. This claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. The claim recites no other
additional element to impose any meaningful limits on practicing the abstract idea. The claim is directed
to an abstract idea. Mere instructions to apply an exception cannot provide an inventive concept. The
claim is not patent eligible.

	Claim 7 recites claim 1, other than recites “A computer-implemented method”. The computer components are cited at a high-level of generality (i.e., as a generic processor and a generic memory performing a generic computer function of processing data with tags) such that it amounts no more than merely instructions to apply the exception using a generic components and merely automates the mentioned steps. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is not patent eligible as analyzed in claim 1.

	Claim 8 recites claim 7 and  claim 4. Therefore, the claim is not patent eligible as analyzed in claim 7 and claim 4.

	Claim 9 recites claim 7 and some limitations of claim 1. Therefore, the claim is not patent eligible as analyzed in claim 7 and claim 1.

	Claim 10 recites claim 9 and claim 2. Therefore, the claim is not patent eligible as analyzed in claim 9 and claim 2.

Claim 11 recites claim 10, other than recites “issuing a communication to an organization based on the organization metadata tag to update or delete the first one of the identified behavioral compliance standards”.
	The limitation of issuing a communication to an organization, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “issuing a communication” in the context of this claim encompasses in the mind making a request to an organization. The claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. The claim recites no other
additional element to impose any meaningful limits on practicing the abstract idea. The claim is directed
to an abstract idea. Mere instructions to apply an exception cannot provide an inventive concept. The
claim is not patent eligible.

Claim 12 recites claim 7, other than recites providing the compliance standard in the form of an authoritative verb and a compliance item.
The limitation of providing the compliance standard in the form of an authoritative verb and a compliance item, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “providing” in the context of this claim encompasses in the mind reciting and writing down the compliance standard in the form of a verb and a compliance item. The claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. The claim recites no other
additional element to impose any meaningful limits on practicing the abstract idea. The claim is directed
to an abstract idea. Mere instructions to apply an exception cannot provide an inventive concept. The
claim is not patent eligible.

Claim 13 recites claim 7, other than recites providing the compliance standard in the form of an affected party, an authoritative verb and a compliance item.
The limitation of providing the compliance standard in the form of an affected party, an authoritative verb and a compliance item, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “providing the compliance standard” in the context of this claim encompasses in the mind reciting and writing down the compliance standard in the form of an affected party, an authoritative verb and a compliance item. The claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. The claim recites no other
additional element to impose any meaningful limits on practicing the abstract idea. The claim is directed
to an abstract idea. Mere instructions to apply an exception cannot provide an inventive concept. The
claim is not patent eligible.

Claim 14 recites claim 1, other than reciting a computer program product, a computer readable storage medium having program instructions embodies therewith, and identifying complete and incomplete behavior compliance statements, and determining for each identified incomplete behavior compliance statement assumed metadata tags of affected party tag and an organization tag and a task tag.
The limitation of analyzing a corpus, identifying complete and incomplete behavior compliance statements, and determining for each incomplete behavior compliance statement assumed metadata tags, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and generic computer program and generic computer readable storage medium. That is, other than reciting “a computer program product” and “a computer readable storage medium having program instructions”, nothing in the claim element precludes the steps from practically being performed in the mind. For example, “identify” in the context of this claim encompasses in the mind distinguishing between complete and incomplete behavior compliance statements. For example, “determining” in the context of this claim encompasses in the mind assigning for each incomplete behavior compliance statement assumed metadata tags. The recitations of a generic computer components and generic computer programs and generic computer readable storage medium do not take the claim limitation out of the mental process grouping. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and computer programs, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only
recites additional elements of a computer program product and a computer readable storage medium. The computer program and the computer readable storage medium are cited at a high-level of generality (i.e., as a generic computer program stored in a generic computer readable storage medium  performing generic computer functions of data processing), and merely automates the mentioned steps.  Therefore, nothing integrates the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exception. As discussed above with respect to integration of the abstract idea into
a practical application, the additional elements of using a computer program and a computer readable storage medium amount to no more than mere instructions to apply the exception using a generic computer component and computer programs. Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

	Claim 15 recites claim 14 and claim 4. Therefore, the claim is not patent eligible as analyzed in claim 14 and claim 4.


Claim 16 recites claim 14 and claim 9. Therefore, the claim is not patent eligible as analyzed in claim 14 and claim 9.

Claim 17 recites claim 16 and claim 2. Therefore, the claim is not patent eligible as analyzed in claim 16 and claim 2.

Claim 18 recites claim 17 and claim 11. Therefore, the claim is not patent eligible as analyzed in claim 17 and claim 11.

Claim 19 recites claim 14 and claim 12. Therefore, the claim is not patent eligible as analyzed in claim 14 and claim 12.

Claim 20 recites claim 14 and claim 13. Therefore, the claim is not patent eligible as analyzed in claim 14 and claim 13.


Claims 14-20 are also rejected under 35 U.S.C. 101 because the computer readable storage medium, under the broadest reasonable interpretation, will cover an ineligible signal per se, unless defined otherwise in the application as filed.

Regarding claim 14, The specification as filed describes in paragraph [45] and paragraph [46] for computer readable media. In paragraph [45], the specification recites “The computer readable media may be a computer readable signal medium or a computer readable storage medium.” In paragraph [46], the specification recites “A computer readable signal medium may include a propagated data signal … Such a propagated signal may take any of a variety of forms …”. The specification doesn’t exclude the computer readable storage medium, under the broadest reasonable interpretation, to cover an ineligible signal per se. 
A transitory, propagating signal is not within one of the four statutory categories. Therefore, under the broadest reasonable interpretation, the claim covers an ineligible signal per se and is not patent eligible.

	Regarding claims 15-20, claim 15 recites claim 14 and claim 4, claim 16 recites claim 14 and claim 9, claim 17 recites claim 16 and claim 2, claim 18 recites claim 17 and claim 11, claim 19 recites claim 14 and claim 12, claim 20 recites claim 14 and claim 13. Therefore, as analyzed in claim 14, claims 15-20 similarly cover an ineligible signal per se and are not patent eligible.


Claim Rejections - 35 USC § 103 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shear; Victor Henry et al. (US 9792160 B2, hereinafter Shear), in view of KENNIS; Peter H. et al. (US20080082375, hereinafter Kennis).

Regarding Claim 1, Shear discloses:
A system (p. 1, Abstract: A system) for facilitating analysis of a corpus (p. 30, col. 272, line 45: analysis of specifications & p.427, col. 524, lines 25-26: processing … corpus) configured for use in natural language processing (p.443, col. 555, lines 58-59: useful … for … natural language processing & p. 338, col. 345, Lines 36-38: Use of … semantic content analysis), comprising: 
a processor and a memory (p. 525, col. 720, lines 32-33: comprises a processor… memory) storing instructions that, when executed by the processor (p. 530, col. 729, lines 31-32: containing instructions … when executed by the … processor), cause the processor to:
receive a corpus (p.490, col. 650, lines 53-54: receive an … specification & p.72, FIG. 68 specification extraction process); 
parse the corpus (col. 29, line 52: parsing … specifications) to identify behavioral compliance statements according to a compliance standard.
generate, based on parsing the corpus (p. 451, col. 572, line 5: specifications that are parsed), a priority metadata tag (p.423, col. 514, lines 64-66: provide … specifications, which … specify priority & col. 79, lines 49-51: Lexicons … include … priority and/or other organizing principles & col. 101, lines 111-12: attribute values … in … prioritization) for each identified behavioral compliance statement;
generate, based on parsing the corpus, a type code (col. 5, line 56: category class & col. 34, line 51: specified … category denotations) metadata tag (col. 47, lines 16-18: metadata … classified as … category types) for at least a first one of the identified behavioral compliance statements (col. 74, line 66: metadata lists (e.g. tags  & col. 74, lines 33-34: obligations rules governance specifications); and 
populate the corpus (p. 334, col. 338, lines 49-50:  populated … specification sets) with the priority metadata tag (col. 104, lines 6-8: attributes … in specification to ... provide … prioritization & col. 41, line 52: form of a priority ranking & p. 446, col. 561, line 41: assigning precedence of specifications) for each identified behavioral compliance statement and the type code metadata tag (col. 74, lines 29-31 : arranged in … groupings … Process specifications & lines 66-67: metadata lists (e.g. tags, structured information arrangements) for at least the first one of the identified behavioral compliance statements (p.448, col. 566, lines 28-31: output … specifications, where resources, processes, information … elements are associated with the incoming specifications) such that the corpus becomes usable by a computer system (col. 40, lines 34-36 : useful in … discovery … In an … computing cosmos) for generating an answer to a query from a user (col. 22, lines 41-44: the use of … provides … answers, to user questions & p. 412, col. 493, lines 59-62: query answering… based on … input and the rule base).
Shear does not teach “to identify behavioral compliance statements according to a compliance standard”, and “for each identified behavioral compliance statement”, as in:
parse the corpus to identify behavioral compliance statements according to a compliance standard;
generate, based on parsing the corpus, a priority metadata tag for each identified behavioral compliance statement;
In a related field of endeavor (e.g. a policy compliance monitoring system), Kennis discloses:
parse the corpus to identify behavioral compliance statements ([0293], lines 18-20: policy statements … are identified) according to a compliance standard ([0008], line 17: in accordance with standards);
generate, based on parsing the corpus, a priority metadata tag for each identified behavioral compliance statement ([0025], lines 10-12: for each policy statement, retrieving … entity … referenced by the policy statement … evaluating an indicator provided in the policy statement);
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use Kennis’s teaching of identifying policy statements according to a compliance standard and generating indicators for each policy statement with a corpus analysis system, as taught by Shear. Doing so would have resulted in establishment, codification, and maintenance of policies (Kennis, p.1, Abstract, line 4).

Regarding Claim 2, Shear in the combination further discloses:
wherein the type code metadata tag indicates a conflict or inconsistency (col. 31, lines 50-53: associated … identity (e.g. … code) in response to an apparently ambiguous … specification & p.365, col. 399, lines 19-20: identify … inconsistency & col. 230, lines 20-21: conflicts, inconsistencies) between the first one of the identified behavioral compliance standards and at least a second one of the identified behavioral compliance standards (col. 509, line 55: Determining … if a set of specifications is consistent).

Regarding Claim 3, Shear in the combination further discloses:
wherein the instructions further cause the processor to: 
generate, based on parsing the corpus (col. 29, lines 51-53: issuance of unique IDs … in response to parsing …  specifications), an affected party (col. 29, line 55: Stakeholder) metadata tag (col. 29, line 42: labels), an organization (col. 29, lines 60-61: association, corporations, other organization) metadata tag (col. 29, line 65: associated … group identity) and a task (col. 508, line 31: assigned specific tasks) metadata tag (col. 64, line 19: tags) for each identified behavioral compliance statement; and 
populate the corpus with the affected party metadata tag (col. 122, lines 57-58: populate … by cross referencing), the organization metadata tag and the task metadata tag (col. 594, lines 52-55: Who … What (Actions … Authorities (by which authority) for each identified behavioral compliance statement (p. 273, col. 216, Lines 58-60: specification elements … be encoded using … OpenID or other … metaphors) such that the 19corpus becomes usable by a computer system (p. 317, col. 304, lines 49-51: specifications … may be used by … resource managers) for generating an answer to a query from a user (p. 288, col. 246, lines 3-5: metadata and other information made available by … query) as to the affected party (p. 527, col. 724, line 29, claim 13: associated Stakeholder), organization (col. 121, line 39: organizations) or task associated with (col. 58, line 32: associated with a task) each identified behavioral compliance (col. 76, line 11: rules and results/consequences) statement.

Regarding Claim 4, in addition to limitations correspond to claim 3, Shear in the combination further discloses:
wherein the instructions further cause the processor to determine a hierarchy of a plurality of tasks (p. 431, col. 532, Lines 40-44: split such operations into groups of smaller operations (including tasks) … assign such operations (including subtasks …) associated with the identified behavioral compliance statements for a first affected party (p. 462, col. 594, lines 45-46:  Originator … counter party) based upon the priority metadata tag and the task metadata tag for each identified behavioral compliance statement (p. 462, col. 594, lines 49-57:  specifications … agreements … instructions … Who … What (Actions … When … How … include … events, triggers … priority of specification elements).

Regarding Claim 5, Shear in the combination further discloses:
wherein the compliance standard comprises an authoritative verb and a compliance item (col. 75, lines 65-66: specification through the use of … verbs & col. 144, line 32: specifications that are authoritative & p. 458, col. 586, lines 1-3: comprises … one verb … and … subjects)

Regarding Claim 6, Shear in the combination further discloses:
wherein the compliance standard (col. 18, line 31: user and Stakeholder specifications) further comprises an affected party (p. 527, col. 724, line 24, claim 12: associated Stakeholder & col. 33, line 6: Stakeholder can be specified).

Regarding Claim 7, limitations correspond to claim 1 are analyzed accordingly as claim 1.
Shear in the combination further discloses:
A computer-implemented method (p. 1, Abstract: method … in a computing architecture) for analyzing a corpus configured for use in natural language processing to render the corpus (col. 580, line 47: rendering of resources & col. 728, lines 30-34: resources … include … documents)  usable by a computer system for generating an answer to a user question, comprising: 
ingesting a corpus (p. 429, col. 527, line 2: specification ingestion); 
parsing the corpus to identify behavioral compliance statements according to a compliance standard; 
generating, based on parsing the corpus, a priority metadata tag for each identified behavioral compliance statement; 
generating, based on parsing the corpus, an affected party metadata tag, an organization  metadata tag and a task metadata tag for each identified behavioral compliance statement; and 
populating the corpus with the priority metadata tag, the affected party metadata tag, the organization metadata tag and the task metadata tag for each identified 20behavioral compliance statement.

Regarding claim 8, in addition to limitations corresponds to claim 7, limitations correspond to claim 4 are analyzed accordingly as claim 4.

Regarding claim 9, in addition to limitations corresponds to claim 7, limitations correspond to claim 1 are analyzed accordingly as claim 1.

Regarding claim 10, in addition to limitations corresponds to claim 9, limitations correspond to claim 2 are analyzed accordingly as claim 2.

Regarding Claim 11, in addition to limitations correspond to claim 10, Shear in the combination further discloses:
wherein the method further comprises issuing a communication to an organization (p. 327, col. 324, lines 54-57: notifications … are sent … to discovery manager) based on the organization metadata tag (col. 29, line 65: associated … group identity) to update or delete (p. 327, col. 324, lines 58-63: to update … or remove entries … update in accordance with the notification) the first one of the identified (p. 273, col. 216, Lines 58-60: specification elements … be encoded using … Notation) behavioral compliance standards.

Regarding Claim 12, in addition to limitations correspond to claim 7, Shear in the combination further discloses:
further comprising providing the compliance standard in the form of (col. 18, lines 18-21: provide specifications … to organize and identify … for specific purpose fulfillment objectives) an authoritative verb and a compliance item (p. 329, col. 327, lines 35-37: provide specifications … to … processing … of other rules comprising the rule sets & p. 458, col. 586, lines 1-3: comprises … one verb … and … subjects).

Regarding Claim 13, in addition to limitations correspond to claim 7, Shear in the combination further discloses:
further comprising providing the compliance standard (p. 274, col. 218, lines 54-55: provision for … specifications) in the form of an affected party (col. 117, lines 2-8: compliance with … agreements … requesting action from … users, and/or other stakeholders), an authoritative verb and a compliance item (col. 30, lines 13-17: specification … verb, category … Stakeholder).

Regarding Claim 14, limitations correspond to claim 1 are analyzed accordingly as claim 1.
Shear in the combination further discloses:
A computer program (col. 589, line 22: computer instructions) product (col. 727, lines 18-19: computing … software) for analyzing a corpus configured for use in natural language processing to render the corpus usable by a computer system for generating an answer to a user question, the computer program product comprising a computer readable storage medium (p. 1, Abstract: computer-readable storage medium) having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising: 
ingesting a corpus; 
parsing the corpus to identify complete behavioral compliance statements and incomplete behavioral compliance statements (col. 115, lines 18-21: detect … incompleteness) according to a compliance standard (col. 567, lines 16-21: complete and/or make sufficient specifications … specification elements are incomplete, including accessing other Coherence specifications … to identify potential completion, substitution); 
generating, based on parsing the corpus, a priority metadata tag for each identified complete behavioral compliance statement; 
generating, based on parsing the corpus, an affected party metadata tag, an organization metadata tag and a task metadata tag for each identified complete behavioral compliance statement; 
for each identified incomplete behavioral compliance statement, determining (col. 484, lines 31-32: complete and/or resolve any identified… incompleteness) an assumed (col. 85, lines 64-65: transform the input of such “missing” from prescriptive expression comparable) affected party metadata tag, an assumed organization metadata tag and an assumed task metadata tag; 
populating the corpus with the priority metadata tag, the affected party metadata tag, the organization metadata tag and the task metadata tag for each identified complete behavioral compliance statement; and
populating the corpus with the priority metadata tag, the assumed affected party metadata tag, the assumed organization metadata tag and the assumed task tag for each identified incomplete behavioral compliance statement.

Regarding claim 15, in addition to limitations corresponds to claim 14, limitations correspond to claim 4 are analyzed accordingly as claim 4.

Regarding claim 16, in addition to limitations corresponds to claim 14, limitations correspond to claim 9 are analyzed accordingly as claim 9.

Regarding claim 17, in addition to limitations corresponds to claim 16, limitations correspond to claim 2 are analyzed accordingly as claim 2.

Regarding claim 18, in addition to limitations corresponds to claim 17, limitations correspond to claim 11 are analyzed accordingly as claim 11.

Regarding claim 19, in addition to limitations corresponds to claim 14, limitations correspond to claim 12 are analyzed accordingly as claim 12.

Regarding claim 20, in addition to limitations corresponds to claim 14, limitations correspond to claim 13 are analyzed accordingly as claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIPING JU whose telephone number is (571)272-1557. The examiner can normally be reached M-F 0800-1700. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders, can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CHIPING JU/ 
Examiner, Art Unit 2655

/ANDREW C FLANDERS/Supervisory Patent Examiner, Art Unit 2655